 OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)485Hoisting and Portable Local 101, InternationalUnion of Operating Engineers, AFL-CIO andSt. Louis Bridge Construction Co. Cases 17-CB-3567 and 17-CB-309December 29, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 17, 1989, Administrative Law JudgeWallace H Nations issued the attached decisionThe Respondent filed exceptions with supportingargument, and the General Counsel filed an an-swenng briefThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and to adopt the recom-mended Order 2For the reasons set forth below, we agree withthe judge's findings of violations of Section8(b)(7)(C) and (1)(A) and (B) in this caseThe 8(b)(7)(C) ViolationThe judge found that the Respondent's picketingat the St Louis Bridge Construction Company job-site was unlawful from its inception because theRespondent sought to obtain an 8(1) prehire agree-ment The judge concluded that under Section8(b)(7)(C) any penod of recogmtional picketing bysuch a minority construction industry union wasunreasonable without a petition being filed, even ifthe picketing lasted less than 30 days The judgerelied on language in John Deklewa Sons3 sug-gesting that all picketing for an 8(1) contract is un-lawful coercion We disagree The Board recentlydisavowed the language in Deklewa cited by thejudge and held that a minority construction indus-try union may lawfully picket for a reasonableperiod of time not to exceed 30 days to obtain an8(f) contract as long as the employer has employ-ees in the unit sought Laborers Local 1184 (NVEConstructors), 296 NLRB 1325 (1989) We alsonoted that the Board has generally defined a "rea-' The Respondent contends that It has been denied due process and de-prived of impartial treatment because the judge used language from theGeneral Counsel s brief in his decision As the Respondent chose not toappear at the hearing before the judge and also did not file a postheanngbrief, we do not find that the judge's use of the undisputed facts stated inthe General Counsel s brief or his reliance on the General Counsel's legalarguments established any bias or partialityIn accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), Interest shall be computed at the short-termFederal rate for underpayment 'of taxes as set out in the amendment to26 U S C • 66213 282 NLRB 1375, 1384-1387 (1987), enfd sub nom Iron WorkersLocal 3 v NLRB, 843 F 2d 770 (3d Cm 1988), cert denied 129 LRRM2528 (1988)sonable period of time" as 30 days, except whenpicketing is accompanied by violence or otherpicket line misconduct or when the picketing unionIS barred by the Act from being certified as theunit's collective-bargaining representative Neitherof these circumstances is present in this caseTherefore, contrary to the judge, we find that theRespondent's picketing for the first 30 days waslawfulWe agree with the judge, however, that the Re-spondent violated Section 8(b)(7)(C) by picketingfor recognition for more than 30 days withoutfiling a petition In adopting this conclusion, wenote that no exceptions were filed to the judge'sfinding that the 8(b)(7)(C) allegation was notbarred by Section 10(b) of the ActThe 8(b)(1)(A) ViolationsThe judge found that the Respondent fined fiveemployees for working behind its picket line at theSt Louis Bridge Construction Company jobsiteThe judge found that if these employees had ob-served the Respondent's picket line and had thusengaged in a strike to compel St Louis' Bridge torecognize the Respondent, their conduct wouldhave been unprotected because the picketing vio-lated Section 8(b)(7)(C) of the Act Therefore, thejudge found that the Respondent's fining of thesefive employees for refusing to engage in unprotect-ed activity violated Section 8(b)(1)(A) of the ActThe judge further found that the Respondent'sfining of four of these employees, who did notwork for St Louis Bridge but rather worked forother subcontractors at the jobsite, also was an un-lawful inducement of these employees to stopworking for neutral employers with an object ofcausing these neutral employers to cease doingbusiness with the primary employer (St LouisBridge) and thus had an objective proscribed bySection 8(b)(4)(B) of the Act Therefore, the judgefound that the Respondent's fining of these fouremployees for refusing to cease performing servicesfor secondary employers violated Section8(b)(1)(A) of the ActWe agree with the judge that the Respondent'sfining of all five employees violated Section8(b)(1)(A), but only for the following reasonsFirst, we agree with the judge's finding that all fiveof these employees were actually fined for crossingthe Respondent's picket line at the St Louis Bridgejobsite, even though the charges filed against themalleged they had failed to get clearance from theRespondent to work in its jurisdiction Because thejudge found the Respondent's picketing unlawfulfrom its inception, he did not rule on whether theRespondent's fines were directed at conduct occur-297 NLRB No 70 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDring during the first 30 days of picketing, when thepicketing was lawful protected activity, or at con-duct occurring after the first 30 days of picketing,when the picketing was unlawful and thus unpro-tected However, we have found that the picketingfor the first 30 days was lawful Under the Su-preme Court's decision in Scofield,4 a union is priv-ileged under Section 8(b)(1)(A) to enforce an inter-nal union rule if it impairs no policy Congress hasembedded in the labor laws Accordingly, we mustreach the issue of whether the fines here were, inaccordance with congressional policy, either privi-leged or proscribed under Section 8(b)(1)(A)The charges preferred against the three employ-ees of Limited Leasing (James Anderson, SteveAnderson, and Ernie Viehmann) allege they violat-ed the International constitution by working in theRespondent's jurisdiction without clearance fromMarch 1 to April 1, 1988 5 As the dates alleged inthese charges begin after the first 30 days of picket-ing, which started on January 27, 1988, it is clearthat the three Limited Leasing employees werefined only for conduct occurring while the picket-ing was unlawful Under the Supreme Court's deci-sion in Scofield,6 the Respondent is not free to en-force its internal rules if its discipline would impaira Federal labor law policy, such as the policyagainst unlimited recognitional picketing set forthin Section 8(b)(7)(C) of the Act Therefore, we findthat the Respondent's fining of the three LimitedLeasing employees for refusing to engage in unpro-tected recognitional picketing violated Section8(b)(1)(A) of the Act Moreover, as these three em-ployees were employed by a neutral employer, weagree with the judge that the Respondent's finingof these employees for refusing to cease performingservices for a secondary employer also violatedSection 8(b)(1)(A) of the Act,7 because a fine forthis purpose is contrary to the policy against appli-cation of secondary pressure on neutral employersembodied in Section 8(b)(4) of the Act 8The charge preferred against Wallace Markle, anemployee of St Louis Bridge, alleges he violatedthe International constitution by working in theRespondent's jurisdiction without clearance fromJanuary 27 to April 21, 1988, and by workingbehind the Respondent's picket line from January27 to April 21, 1988 Thus, the dates in his chargecover the entire period of the picketing until the4 Scofield v NLRB, 394 Us 423, 430 (1969)5 These charges are attached to the Respondent s Motion for SummaryJudgment to the Board and thus may be treated as admissions by the Re-spondent6 Id7 In adopting this conch mon, we note no exceptions were filed to thejudge s finding that Limited Leasing was a neutral employer8 Plumbers (Hanson Plumbing), 277 NLRB 1231, 1232-1233 (1985),Carpenters (Commercial Constructors), 259 NLRB 541, 544-545 (1981)date when the charge was preferred, including thefirst 30 days when the picketing was lawful How-ever, neither the charge nor the discipline imposedon Markle makes any distinction between his con-duct during the first 30 days of the picketing andhis conduct after the first 30 days Further, theamount of his fine does not appear to be based onthe number of days he crossed the picket line be-cause his fine is exactly the same amount as thefines imposed on the three Limited Leasing em-ployees, even though his charges alleged dates cov-ering a period of about 2 months while theircharges alleged only dates covering a period ofabout 1 month As Markle and the three LimitedLeasing employees were charged and tried at thesame time, for the same conduct, and received thesame fine, it is clear that the Respondent consid-ered Markle's conduct the same as the conduct ofthe other three employees We find that the Re-spondent's fining of Markle was based in substantialpart on conduct occurring in the post-30-dayperiod, when the picketing was unlawful, and thatthe Respondent has failed to meet its burden ofshowing the discipline was based only on conductduring the first 30 days, when the picketing waslawful Therefore, we agree with the judge that theRespondent's fining of Markle for refusing toengage in unprotected recognitional picketing vio-lated Section 8(b)(1)(A) of the ActThe charge preferred against James Bingelli, anemployee of Orr Construction, alleges he violatedthe International constitution by working in theRespondent's jurisdiction without clearance fromJanuary 27 to 29, 1988, and by working behind theRespondent's picket line from January 27 to 29,1988 Although the dates in his charge are allduring the period when the picketing was legal, weagree with the judge that the Respondent's finingof Bingen' was unlawful because Bingen' was em-ployed by a neutral employer and thus the Re-spondent disciplined him for refusing to cease per-forming services for a secondary employer Theimposition of a fine on the employee of an undispu-tedly neutral employer clearly discloses an objec-tive proscribed by Section 8(b)(4)(B) of the Act 9Under the Supreme Court's decision in Scofield,"the Respondent is not free to enforce its internalrules if its discipline would impair a Federal laborlaw policy, such as the policy against application ofsecondary pressure on neutral employees embodiedin Section 8(b)(4) of the Act Further, the Re-spondent here has not even asserted that its disci-pline reflects a legitimate union interest Accord-9 Hanson Plumbing, supra10 Supra OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)487ingly, we find that the Respondent's fining of Bin-gelli violated Section 8(b)(1)(A) of the ActThe 8(b)(1)(B) ViolationThe judge found that the Respondent finedDennis Tessmer, who was employed as a supervi-sor by Limited Leasing, for working behind itspicket line at the St Louis Bridge jobsite Thejudge further found that Tessmer was a representa-tive of his employer for the purposes of Section8(b)(1)(B) because he regularly adjusted employeecomplaints about wages and hours as well as re-solving personal disagreements among employeesThe judge also found, as required by the SupremeCourt decision in Royal Electric," that the Re-spondent sought to establish a collective-bargainingrelationship with Limited Leasing, first by askingLimited Leasing to sign an 8(1) agreement in Octo-ber and December 1987 and later by picketingLimited Leasing for recognition in April 1988 Thejudge concluded that the Respondent's fining ofTessmer for failing to support its recognitional de-mands violated Section 8(b)(1)(B) of the Act be-cause it adversely affected his employer We agreewith the judge that the Respondent's fining ofTessmer violated Section 8(b)(1)(B), but only forthe following reasonsFirst, we agree with the judge's finding thatTessmer was actually fined for crossing the Re-spondent's picket line to work at the St LouisBridge jobsite, although the charge filed againsthim only alleged he had failed to get clearancefrom the Respondent to work in its jurisdictionThe record shows that Tessmer had been workingfor Limited Leasing at the St Louis Bridge jobsitesince late October 1987, that the Respondent musthave been aware of his presence by the time itmade several demands for recognition at the jobsitein late 1987, but that the Respondent did notcharge him with failing to get clearance until April21, 1988Second, we agree with the judge that Tessmerwas an 8(b)(1)(B) representative because he adjust-ed employee wage and hour disputes for his em-ployer We note that Tessmer was the only Limit-ed Leasing supervisor at the jobsite, that he regu-larly made decisions to lay off or effectively dis-charge unsatisfactory employees, and that he hadactually resolved employees' disputes about theamount of their pay and the hours they workedAlthough these disputes were not technically con-tractual grievances, this was only because therewas no collective-bargaining agreement in effect at"NLRB v Electrical Workers 1BEW Local 340 (Royal Electric), 481U S 573, 589-590 (1987)the time for that jobsite, and these are exactly thetypes of disputes that would most likely be con-tractual grievances under any collective-bargainingagreement 12 Furthermore, Tessmer was the onlyonsite supervisor who was available to adjust anysuch grievances that might arise In adopting thejudge's conclusion that Tessmer was an 8(b)(1)(B)representative, however, we do not rely on his dis-cussion of whether Tessmer's handling of merelypersonal disagreements among employees wouldalso support such a conclusion, as it is unnecessaryto reach that issue hereThird, we agree with the judge that the Re-spondent was seeking to establish a collective-bar-gaining relationship by asking the employer to signan 8(f) prehire agreement and by picketing for rec-ognition at the employer's jobsite The Respondentdid more than just picket Thus, the picketing wasaccompanied by several explicit demands for rec-ognition on the employer This clearly establishesthe Respondent was presently seeking recognitionfrom Limited Leasing when it disciplinedTessmer 13Finally, we agree with the judge that the Re-spondent's fining of Tessmer for working behind itspicket line and thus failing to support its recogni-tional demands violated Section 8(b)(1)(B) of theAct In American Broadcasting Cos (ABC),14 theSupreme Court held that a union violated Section8(b)(1)(B) of the Act by disciplining supervisorswho crossed a picket line during a strike to per-form only their regular supervisory duties, includ-ing the adjustment of grievances In Royal Electric,the Supreme Court reiterated its holding in ABCon this point and stated that such "union fines ofemployer-representatives engaged in grievance ad-justment would have an adverse effect on the su-pervisor-member's future performance of that same• 8(b)(1)(B) duty [emphasis in original] "15 Al-though the Supreme Court also held in FloridaPower" that a union does not violate Section8(b)(1)(B) when it disciplines a supervisor for per-forming rank-and-file bargaining unit work, there isno evidence in this case that Tessmer performedmore than a minimal amount of rank-and-file12 See Operating Engineers (Stone if Webster Engineering), 295 NLRB223 (1989), in which the Board found a jobsite supervisor who adjustedcraft jurisdictional disputes among employees was an 8(b)(1)(B) repre-sentative even though the disputes he adjusted were only contractuallyrelated13 Cf Carpenters (Concourse Construction), 296 NLRB No 67 (Sept 12,1989) (picketing with signs informing the public that the employer had nocontract with the picketing union did not, by itself, show for purposes ofSec 8(b)(1)(B) that the union was currently seeking recognition)14 American Broadcasting Cos v Writers Guild, 437 US 411 (1978)" 481 U S at 58516 Florida Power Co v Electrical Workers IBEW Local 641, 417 U S790 (1974) 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork 17 Rather, the judge found that Tessmer onlyperformed hands-on work in emergencies, and wenote that, during the Respondent's picketing, Lim-ited Leasing's rank-and-file employees continued towork under Tessmer's supervision, presumably per-forming rank-and-file work As the Respondentfined Tessmer for crossing its picket line to per-form only his regular supervisory and grievanceduties, we find that the Respondent's discipline ofTessmer would have an adverse effect on his futureperformance as a grievance adjuster and thuswould unlawfully coerce his employer Therefore,we find that the Respondent violated Section8(b)(1)(B) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hoistingand Portable Local 101, International Union of Op-erating Engineers, AFL-CIO, Moberly, Missouri,its officers, agents, and representatives, shall takethe action set forth in the Order" See the standard set forth in Typographical Union (Washington Post),242 NLRB 1079, 1080 (1979)Milford R Limesand, Esq , for the General CounselJames G Walsh, Jr, Esq , of Kansas City, Missouri, forthe RespondentMark W Weisman, Esq , of St Louis, Missouri, for theCharging PartyDECISIONSTATEMENT OF THE CASEWALLACE H NATIONS, Administrative Law JudgeBased on charges filed on August 26, 1988,1 in Cases 17-CB-3567 and 17-CP-309 by St Louis Bridge Construc-tion Co (St Louis Bridge or Charging Party), the Re-gional Director and Acting Regional Director forRegion 17 issued complaints alleging that Hoisting andPortable Local 101, International Union of OperatingEngineers, AFL-CIO (Respondent or Union) violatedSections 8(b)(1)(A) and (B) and 8(b)(7)(C) of the Nation-al Labor Relations Act (Act) Respondent filed ananswer to both complaints By order dated October 25,the cases were consolidated for hearingOn November 3, Respondent filed a Motion for Sum-mary Judgment with respect to the 8(b)(1)(A) and (B) al-legations in Case 17-CB-3567 This motion was deniedby Order of the Board dated November 16 Hearing washeld in these matters on November 17 in Moberly, Mis-souri By letter dated November 15, from Respondent'scounsel of record, James G Walsh Jr, to counsel forGeneral Counsel, Milford Limesand, Respondent indicat-ed its intention not to appear at the hearing and instead,1 All dates are in 1988 unless otherwise notedrely on the position it took in its petition to revoke sub-poena B-024979, its overruled Motion for SummaryJudgment and its answers to the complaintsCounsel for the General Counsel did appear at thehearing and adduced evidence in support of the com-plaint allegations Subsequent to the hearing, he filed amemorandum brief in support of the positions taken inthe complaintsBased on the entire record, and on my observation ofthe demeanor of the witnesses, and in consideration ofthe bnef filed by the General Counsel and the pleadingsrelied on by Respondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent's answers to the complaints in the instantcases deny the jurisdictional allegations containedThe evidence shows that St Louis Bridge, whoseoffice and place of business is located in Arnold, Missou-ri, is engaged in the construction industry as a generalcontractor constructing bridges At the time of the hear-ing, it had projects running in Illinois, Arkansas, andMissouri, including the construction of a portion of high-way and bridge over the Grand River near Brunswick,Missouri, valued at about $7-1/2 million Work began Onthe Brunswick project in September 1987 and continuesto date St Louis Bridge performed the steel work onthe Brunswick project, purchasing the structural steelused there from Lincoln Steel Company located in Lin-coln, Nebraska During 1968, St Louis Bridge purchasedin excess of $400,000 worth of steel from Lincoln SteelCompany, which was shipped directly to the BrunswickjobsiteLimited Leasing, Inc, whose office and place of busi-ness is located in Bridgetown, Missouri, is engaged in thedredging of sand to be used for concrete or asphalt andalso pumping sand for fill on construction jobs It sub-contracted with St Louis Bridge to put in the hydraulicfill on both banks of the Grand River in preparation forerection of the bridge over that river Limited Leasing,Inc began working on the Brunswick project in October1987 and completed its operations there about May 1988During 1988, Limited Leasing, Inc sold and delivereddredged sand valued in excess of $150,000 directly toMississippi Lime located in Alton, IllinoisBased on the above, I find that St Louis Bridge andLimited Leasing, Inc, each is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act and that the volume of business engagedin by each during 1988 was sufficient to meet the Board'sdiscretionary standards for asserting jurisdiction over en-terpnses of their typeII LABOR ORGANIZATION INVOLVEDRespondent Union admits in its answers and I find thatthe Union is now and has been at all times material tothis proceeding a labor organization within the meaningof Section 2(5) of the Act OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)489III ALLEGED UNFAIR LABOR PRACTICESA Summary of Facts1 The operations of St Louis BridgeCharging Party St Louis Bridge is engaged in theconstruction industry as a general contractor construct-ing bndges and, as pertinent, had projects running in Illi-nois, Arkansas, and Missoun, including the relocation ofapproximately 2 miles of Highway 24 near Brunswick,Missouri (Brunswick project or jobsite) The Brunswickjobsite involves construction of about a mile and a halfof new concrete pavement and a half mile bndge overthe Grand River The new bridge is being constructedabout 80 to 100 feet down stream from the old bridge,which is being used in the interim and the new construc-tion is easily observable from the old bridge St LouisBridge contracted with the Missouri Highway Depart-ment to build this project, the total value of the contractbeing about $7-1/2 million The Brunswick project beganin September 1987 and is scheduled for completionaround the first of 1989Employees of St Louis Bridge performed the pile-driving, concrete, and steel work on the Brunswickproject St Louis Bridge employed Wallace Markle,Gene Haven, Allan Barnes, and Steve Happy to operatemachinery on the Brunswick jobsite, such as cranes,backhoes, dozers, and loaders At the time of the hear-ing, Markle had been working for about a year on thejobsite2 The Operations of Schluder, Orr, andLimited LeasingIn addition to performing certain work on the Bruns-wick project itself, St Louis Bridge subcontracted por-tions of the project to other contractors Thus, the exca-vation work was subcontracted to Clem Schluder, theequipment repair to Orr Construction, and the hydraulicdredge fill to Limited Leasing, Inc James Bmgelliworked for Orr Construction on the Brunswick jobsiteon January 27, 28, and 29, supervising a mechanic per-forming repair work on cranesLimited Leasing, Inc is composed of two divisions adredging division that pumps sand into barges to be usedfor concrete or asphalt, and a hydraulic division thatpumps sand for fill in construction jobs Limited Leasing,Inc began working on the Brunswick jobsite in October1987 and completed its operations there about May 1988Dunng the time it was on the jobsite, Limited Leasing,Inc employed between 4 and 16 employees, includingthe following named employees who operated machin-ery Steve Anderson, James Anderson, Ernie Viehmann,Wayne Perotka, Craig Ramsey, and Dennis CampbellThese were full-time employees of Limited Leasing, Incand were moved from job to job James Anderson, a 6-year employee, worked as a dredge operator on theBrunswick project from the week ending October 25,1987, to the week ending May 29, 1988, Steve Anderson,a 15-year employee, worked as a dredge operator on theBrunswick project from the week ending December 6,1987, to the week ending April 3, 1988, and Ernie Vieh-mann, a 15-year employee, worked at the end of thepipeline and as relief dozer operator on the Brunswickproject from the week ending December 13, 198,7, to theweek ending March 20, 19883 The duties of Dennis Tessmer, Dennis Tessmer, an 18 or 19-year employee of LimitedLeasing, Inc began working on the Brunswick jobsiteduring the week ending November 1, 1987, and workedthere until the week ending April 17, 1988 His title onthe Brunswick jobsite was job superintendent and he wasthe only supervisor of Limited Leasing, Inc on theBrunswick jobsite day to day Tessmer was charged withoverseeing the project for Limited Leasing, Inc , makingsure everything was going well, ensuring supplies werereceived, employees showed up for work, and that thework was performed Once on the job, Tessmer hiredadditional employees as needed, assigned work to theseemployees, and decided when to lay off employees be-cause of the weather, lack of work, or breakdowns Hehandled unsatisfactory employees by laying them offrather than discharging them Tessmer also kept the pay-roll On occasion, employees on the Brunswick jobsitehad disputes as to whether they had been credited withthe proper amount of hours worked or received the cor-rect pay In these situations, they brought their griev-ances to Tessmer and he would resolve them Therewhere also instances when employees had personal dif-ferences or disagreements among themselves which theybrought to Tessmer and he attempted to resolve themTessmer was hourly paid, with a guarantee of 40 hoursper week, whether worked or not He did not receiveovertime for working more than 40 hours per week Noother employee of Limited Leasing, Inc on he Bruns-wick project received a guaranteed work week, butother employees did receive overtime after working 40hours in a week Unlike other employees, Tessmer hadno set hours of work and was on call 24 hours per dayHe only performed hands-on work in emergencies,Limited Leasing, Inc has a contract with OperatingEngineers Local 513 covering certain of its employeesThe territorial jurisdiction of Local 513 is the St Louisarea4 Respondent's demands for a contractOn September 16, 1987, St Louis Bridge PresidentGeorge Johnson and Brunswick Project Manager PatrickDolan met with Carl Miller and Larry Hill, admittedagents of Respondent and an unidentified member of Re-spondent at the Uptown Cafe in Brunswick, MissouriThe meeting began about 10 a m and lasted between 20and 30 minutes Johnson and Miller did most of the talk-ing There was a lot of general conversation and reminis-cing about past jobs Miller said that he would like to gettogether with St Louis Bridge, work out something onmanning the job, and that Respondent had membersqualified to do the work Miller said that he wanted anagreement covering the Brunswick project and handedJohnson a copy of an agreement Johnson said that hewould think about it Miller said that he would callJohnson the following week for his answer The agree-ment that Miller gave Johnson was a copy of a contract 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbetween the Associated General Contractors of Missouriand Respondent effective May 1, 1986, through April30 1989The following Monday Miller called Johnson at hisoffice in Arnold Missouri Miller asked if Johnson wasready to sign the agreement Johnson said he would consider signing an agreement that did not require employees to join Respondent or require the Employer to payfringes on behalf of nonmembers Miller said that hecould not agree to such an agreement because of a favored nations clause that he had with other contractorsThe conversation lasted about 5 minutes ThereafterJohnson had one face to face meeting with Miller andseveral telephone calls The face to face meeting tookplace in Brunswick, about 2 months before picketing ofSt Louis Bridge began Johnson does not recall whenthe telephone conversations took place except they werebefore the picketing On each of these occasions Millersaid that he wanted St Louis Bridge to sign a contractand Johnson declined to do soMeanwhile on an unknown date in October 1987David Bangert owner and chief operations superintendent of Limited Leasing Inc met with Carl Miller andanother business agent of Respondent pursuant to a telephone call from Miller The meeting took place between9 and 10 a m at a restaurant in Brunswick MissouriThey talked about how business was in Bangert s areaand then in Respondent s area Eventually Miller pulledout a union book and said he would like to use thebook to get an agreement with Limited Leasing Inc toman the equipment that Respondent had qualified mento do the work Bangert said that his company was justbringing up dredges and pipe to set up and did not knowat that time whether it or St Louis Bridge would manthe equipment The meeting lasted about 30 minutes Theunion book Miller showed Bangert is the contract between the Associated General Contractors of Missouriand Respondent effective May 1, 1986, through April30 1989Bangert and Miller met again in December 1987 at theSt Louis Bridge office in Brunswick Missouri OnlyBangert and Miller were present The meeting startedabout 9 or 9 30 a m and lasted 5 to 10 minutes Millerasked Bangert if Bangert was ready to sign an agreementwith Respondent Bangert said that he was not thatMiller had to resolve the problem of manning with StLouis Bridge that anything Miller worked out with StLouis Bridge was okay with him5 The picketingRespondent concedes that it picketed St Louis Bridgeat the Brunswick project from on or about January 27until on or about March 25 with picket signs that statedSt Louis Bridge Company does not maintain wagesother economic conditions which the undersignedUnion has established in this area We have no dmpute with any other employers Hoisting and Portable Engineers Local 101 AFL-CIORespondent resumed picketing St Louis Bridge at theBrunswick jobsite on April 19 and picketed throughApril 26 Respondent also picketed Clem Schluder at theBrunswick project those dates Finally Respondent picketed Limited Leasing, Inc at the Brunswick jobsite fromApril 19 through 28 The picket signs in each instanceread as followsOn Strike (name of contractor) no contract Hoistingand Portable Engineers Local 101No one from Respondent ever contacted anyone fromSt Louis Bridge to ascertain what wage rates were beingpaid employees on the Brunswick project The Brunswick project was a predetermined wage job that is ajob on which the Federal Bacon Davis Act and Missouriequivalent applied As such St Louis Bridge was required to and did post wage rates on the jobsite Thecontract that Respondent asked both St Louis Bridgeand Limited Leasing Inc to sign provides that if awage predetermination is less than the commercial ratesthe predetermined rate shall be the starting rate for theprojectRespondent has never been certified or recognized asexclusive bargaining representative of any employees ofSt Louis Bridge or Limited Leasing Inc on the Brunswick project Respondent has never claimed to representany employees of St Louis Bridge or Limited LeasingInc on the Brunswick project6 The finesIn its answer Respondent admits that it preferredcharges against James Anderson James Bingen' SteveAnderson Ernie Viehmann Wallace Markle and DennisTessmer on April 21 by letter dated April 22 notifiedthese individuals of the charges tried, found guilty andfined them on June 16 and on or about June 24 requested certain sister locals to notify these individuals of thefines imposed and oversee collection of the fines MarkleBmgelli and Tessmer and probably the others each senta letter to Respondent requesting that the charges be rescmded Notwithstanding this Respondent imposed finesof $2400 each on Markle Tessmer the Andersons andViehmann and $2700 on James Bingelli Bingen' paidthe fineB The Issues1 Whether Respondent s picketing of St Louis Bridgeand Limited Leasing Inc was violative of Section8(b)(7)(C) of the Act2 Whether proceedings in Case 17-CP-309 are barredby Section 10(b) of the Act3 Whether Respondent violated Section 8(b)(1)(A) ofthe Act by charging trying and fining Wallace MarkleJames Bmgelli James Anderson Steve Anderson andErnie Viehmann4 Whether Respondent violated Section 8(b)(1)(B) ofthe Act by charging trying and fining Dennis Tessmer OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)491C Discussion and Conclusions1 The 8(b)(7)(C) violationIn order to make out a violation of Section 8(b)(7)(C)of the Act, it must be shown that a union (a) picketed anemployer, (b) with a recognitions' or organizational ob-jective, (c) where it has not been currently certified ascollective-bargaining representative of that employer'semployees, and (d) where the picketing continued with-out a representation petition being filed within a reasona-ble period of time not to exceed 30 days from the onsetof the picketing Hotel & Restaurant Employees Local 274(Warwick Caterers), 269 NLRB 482 (1984)Respondent's answer in Case 17-CP-309 admits that itpicketed St Louis Bridge at the Brunswick project fromon or about January 27 to on or about March 25, andresumed picketing that Employer from on or about April19 until on or about April 22 The testimony of St LouisBridge Project Manager Patrick Dolan, who kept a jour-nal on the jobsite, shows that the resumed picketing ofSt Louis Bridge actually lasted through April 26 Simi-larly, Dolan testified that Respondent picketed LimitedLeasing, Inc on the Brunswick jobsite from April 19through 28 and his testimony in this regard was corrobo-rated by David Bangert, owner and chief operations su-perintendent of Limited Leasing, Inc Respondent admitsthat it is not currently certified as collective-bargainingrepresentative of any St Louis Bridge employees andthat it picketed St Louis Bridge on the dates set forthabove without a petition being filed under Section 9(c) ofthe Act within a reasonable period of time from com-mencement of picketing Bangert testified that Respond-ent was never certified as collective-bargaining repre-sentative of any Limited Leasing, Inc employees No pe-tition under Section 9(c) covering any employees ofLimited Leasing, Inc on the Brunswick jobsite was everfiled by Respondent Neither St Louis Bridge nor Limit-ed Leasing, Inc ever recognized Respondent as bargain-ing representative of any of their employees on theBrunswick projectWhile Respondent initially picketed St Louis Bridgewith an area standards sign, the Board is not bound bythe language on the picket sign in determining the objectof the picketing Machinists Local 1173 (AlhambraMotors), 266 NLRB 91, 93 (1983) The record is devoidof .any evidence of a good-faith effort by Respondent todetermine whether the labor costs of St Louis Bridgewere substandard The Board has held that a union thatseeks to engage in lawful area standards picketing has aduty to make a bona fide attempt to determine that, infact, the employer's labor costs are substandard and thatthe failure to do so constitutes evidence that the picket-ing has a proscribed recognitional object See TeamstersLocal 88 (West Coast Cycle Co), 208 NLRB 679, 680(1974) Had Respondent made such an inquiry of StLouis Bridge, it would have learned that the Brunswickproject was a predetermined wage job and, hence, thewages paid to machine operators were completely con-sistent with the terms of Respondent's contract with theAssociated General Contractors of MissouriAdditionally, Carl Miller's repeated meetings and/ortelephone calls with George Johnson and David Bangert,during which Miller asked their companies to sign a con-tract with Respondent, is a clear indication that Re-spondent's subsequent picketing of both St Louis Bridgeand Limited Leasing, Inc had a recognitional object SeeTeamsters Local 544 (Better Home Deliveries), 274 NLRB164, 170 (1985), Electrical Workers IBEW Local 211 (At-lantic County Improvement Authority), 248 NLRB 168,173 (1980) Finally, Respondent's picketing of St LouisBridge and Limited Leasing, Inc after April 19, withsigns stating "on strike" and "no contract" clearly showsa recognitional/orgamzational object rather than anobject of protesting substandard wages Food & Commer-cial Workers Local 214 (Pick-N-Save Warehouse), 252NLRB 547, 550 (1980), Electrical Workers IBEW Local429 (Sam Melson), 138 NLRB 460, 462 (1962)With respect to the question whether Respondentpicketed St Louis Bridge and Limited Leasing, Inc formore than a reasonable time without a petition beingfiled, I find that such picketing was unlawful a initioThere is no evidence in the record that Respondentsought to establish a Section 9(a) relationship with eitherSt Louis Bridge or Limited Leasing, Inc or engaged inany organizational activity consistent with an effort toestablish a Section 9 relationship In these circumstances,I conclude that Respondent was seeking to establish an 8(f) relationship with these employersCounsel for the General Counsel contends and I agreethat Respondent's picketing for an 8(f) contract was un-lawful even if it did not exceed 30 days 2 In JohnDeklewa & Sons, 282 NLRB 1375, 1386 (1987),.the Boardstated that where an Employer and Union had been par-ties to an 8(f) agreement, either party may repudiate the8(f) relationship when the agreement expires and, at suchtime, the union enjoys no presumption of majority statusThe Board also stated that "(t)he signatory employerwill be free, at all times, from any coercive union efforts,including strikes and picketing, to compel the negotiationand/or adoption of a successor agreement" This lan-guage strongly suggests that the Board intends to pro-scribe all picketing to compel adoption of an initial orsuccessor 8(1) agreement, even if such picketing does notexceed 30 days Thus, it appears that the Board will nolonger follow Los Angeles Building Trades Council(Donald Schnver, Inc ), 239 NLRB 264 (1978), in whichthe Board held that a union could lawfully picket for 30days to obtain an 8(1) contractUnder this view of Deklewa, picketing in support of an8(f) recognition should not be permitted to continue for30 days, whereas picketing in support of Section 9 recog-nition can usually continue for that length of time Insupport of the distinction, it is noted that, in the 8(1) situ-ation, the Union seeks to become the collective-bargain-ing representative without regard to the representationaldesires of the employees The Union's picketing is thusdesigned to coerce the Employer into recognizing theUnion In the Section 9 situation, the Union seeks thesupport of the unit employees and seeks to persuade amajority of them to select the Union as their collective-2 Respondent s picketing of St Lows Bridge did exceed 30 days with-out a petition being filed and, hence, was violative of Sec 8(b)(7)(C) ofthe Act under any theory 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargaining representative Hence, the focus of the picket-ing is not only on the Employer, but also on the employ-ees Thus, there is a strong public policy for giving thepicketing Union a full 30 days to communicate its mes-sage to the employees That public policy does not oper-ate where the Union is not seeking to persuade employ-ees but simply to coerce the Employer In addition, inthe construction industry, time is generally of the essenceand picketing can have a disruptive effect on theprogress of the construction Hence, 30 days of picketingmay be unreasonableBased on the above, I find that all the elements of an8(b)(7)(C) violation exist with respect to Respondent'spicketing of both St Louis Bridge and Limited Leasing,Inc on the Brunswick project2 The 10(b) defenseContrary to the affirmative defense set out in Re-spondent's answer, the proceedings in Case 17-CP-309are not barred by Section 10(b) of the Act The chargein that case was filed on August 26 and served on Re-spondent on August 29 Thus, the 10(b) period on thischarge began February 29 Respondent engaged in pick-eting of St Louis Bridge and Limited Leasing, Inc afterthat date and General Counsel did not go outside the10(b) period to establish that element of the 8(b)(7)(C)violation Indeed, the only evidence of events reliedupon which occurred prior to February 29 are meetingsand telephone calls between representatives of Respond-ent and the two companies shedding light on the objectof the subsequent picketing by Respondent In MachinistsLocal 1424 (Bryan Mfg Co) v NLRB, 362 US 411 416-417 (1960), the leading case on the meaning of Section10(b), the Supreme Court held that an unfair labor prac-tice charge was barred where it was based on the illegal-ity of a contract that was unlawful solely because of thecircumstances of its execution•an event that occurredoutside the 10(b) period In describing the application ofthat section to alleged unfair labor practices, the CourtexplainedIt is doubtless true that † 10(b) does not preventall use of evidence relating to events transpiringmore that six months before the filing and service ofan unfair labor practice charge However, in apply-ing rules of evidence as to the admissibility of pastevents, due regard for the purposes of † 10(b) re-quires that two different kinds of situations be dis-tinguished The first is one where occurrenceswithin the six-month limitations period in and ofthemselves may constitute, as a substantive matter,unfair labor practices There, earlier events may beutilized to shed light on the true character of mat-ters occurring within the limitations period, and forthat purpose † 10(b) ordinarily does not bar suchevidentiary use of anterior events The second situa-tion is that where conduct occurring within the lim-itations period can be charged to be an unfair laborpractice only through reliance on an earlier unfairlabor practice There the use of the earlier unfairlabor practice is not merely "evidentiary," since itdoes not simply lay bare a putative current unfairlabor practice Rather, it serves to cloak with ille-gality that which was otherwise lawful And wherea complaint based upon that earlier event is time-barred, to permit the event Itself to be so used ineffect results in reviving a legally defunct unfairlabor practiceIn short, although the General Counsel can rely onevidence outside the 10(b) period as "background" with-out running afoul of this provision, the General Counselis barred from bringing any complaint in which the oper-ative events establishing the violation occurred morethan 6 months before the unfair labor practice chargewas filed and served Chemung Contracting Corp, 291NLRB 773 (1988) Here, all of the operative events es-tablishing an 8(b)(7)(C) violation, that is, picketing ofemployers by an uncertified respondent, with a recogm-tional or organizational object and without a petitionbeing filed within a reasonable period of time, occurredwithin 6-months of the service of the charge on Re-spondent Events occurring before the 10(b) period arerelied on only as background to shed light on the objectof the picketing3 The 8(b)(1)(A) violationRespondent's answer to the complaint in Case 17-CB-3567 admits that Respondent charged, tried, and finedJames Anderson, Steve Anderson, Ernie Viehmann,Dennis Tessmer, James Bingen', and Wallace Markle Inits Motion for Summary Judgment, Respondent seeks tojustify its actions with respect to James Anderson, SteveAnderson, Ernie Viehmann, and Dennis Tessmer by con-tending that they were tried and found guilty exclusivelyfor violating article XV, section 3(a) of the InternationalUnion's constitution In support of this contention, theMotion for Summary Judgment purports to recite thelanguage of article XV, section 3(a), and attaches copiesof the charges filed by Respondent against James Ander-son, Steve Anderson, Ernie Viehmann, and DennisTessmer According to Respondent, James Bingen' andWallace Markle were charged and fined for violating ar-ticle XV, section 3(a) and for working behind a primarypicket line at the Brunswick project However, Respond-ent contends that the picket line was not illegal at thetime that Bingelh worked on the Brunswick jobsite, inas-much as it had not then been maintained for an unreason-able length of time In any event, the fines against Bin-gelli, and Markle could be justified on the grounds thatthey were also tried and fined for violating article XV,section 3(a) For the reasons set forth below, I find Re-spondent's contentions in this regard without meritInitially, it should be noted that assertions made byRespondent in its Motion for Summary Judgment as tothe language of article XV, section 3(a) of the Interna-tional's constitution and the language and the reasons forthe fines levied on these individuals are merely that, as-sertions and not evidence No witness was called to testi-fy as to the accuracy of the assertions contained thereinor to the accuracy and authenticity of the purportedcharges attached thereto Accordingly, the matter con-tained in Respondent's Motion for Summary Judgment OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)493has no evidentiary value, except as admissions against in-terestMoreover, the facts in evidence belie the contentionsand assertions contained in Respondent's Motion forSummary Judgment Bingen' worked on the Brunswickjobsite on January 27, 28, and 29, Markle began workingthere around November 1987 and was working there atthe time of the hearing, James Anderson worked on theBrunswick jobsite from the last week of October 1987until the end of May 1988, Steve Anderson worked therefrom the first week of December 1987 until the firstweek of April 1988, Ernie Viehmann worked on theBrunswick jobsite from mid-December 1987 to the lastweek of March 1988, and Tessmer worked there fromthe first week of November 1987 until mid-April 1988Work on the Brunswick jobsite was readily observablefrom the old highway and bridge, and Respondent musthave known who was working on the Brunswick job,particularly since it had a picket on the job much of thetime However, according to Respondent, it never gotaround to charging these employees with working withinits jurisdiction, without clearance, until April 21, 1988 Iffailure to clear-in through Respondent was of sufficientconcern to warrant a fine, its seems that Respondentwould have brought charges against these individualsmonths before it did Moreover, all the individuals finedby Respondent worked behind the picket line maintainedby Respondent against St Louis Bridge at the Brunswickjobsite, the alleged charges attached to Respondent'sMotion for Summary Judgment show that Respondentwas aware of this, but only Bmgelli and Markle werecharged with working behind a pnmary picket line, ac-cording to RespondentThis inconsistency in purported reasons for finingthese individuals is even less explainable when one con-siders that Markle, charged with failing to clear-in andworking behind a primary picket line, was fined the sameamount, $2400, as James Anderson, Steve Anderson,Viehmann, and Tessmer, who were allegedly onlycharged with failing to clear-in with Respondent Mean-while, Bingen', who only worked on the jobsite 3 days,was fined $2700 Further confusion arises from the factthat the letter sent by Hoisting and Portable Local 16-16B to Markle notifying him of the fine levied againsthim by Respondent states that Markle was found guiltyof working behind a primary picket placed on St LouisBridge by Respondent Conspicuously absent is any ref-erence to Markle's alleged failure to clear-in with Re-spondentBased on the above, it is clear that the reasons ad-vanced by Respondent for charging, trying, and finingJames Anderson, Steve Anderson, Ernie Viehmann,Dennis Tessmer, James Bingen', and Wallace Markle aresubstantially pretextual and that the real reason Respond-ent charged, tried, and fined these individuals was in re-taliation for their refusal to , honor the picket line Re-spondent placed on St Louis Bridge from January 27 toMarch 25, in order to force St Louis Bridge to enterinto a contract with Respondent and/or to coerce theseindividuals to engage in a sympathy strike in support ofRespondent's picketing of St Louis Bridge and LimitedLeasing, Inc for a contract, commencing April 18As noted above, Respondent's picketing of both StLouis Bridge and Limited Leasing, Inc at the Brunswickjobsite was violative of Section 8(b)(7)(C) of the Actfrom the inception of picketing of each employer Ac;cordingly, had Wallace Markle, as an employee of StLouis Bridge, and James Anderson, Steve Anderson, andErnie Viehmann, as employees of Limited Leasing, Indwithheld their services and engaged in a strike in supportof Respondent's attempt to compel these employers torecognize and bargain with Respondent, their conductwould have been unprotected and subjected them to dis-charge Rapid Armored Truck Corp, 281 NLRB , 371(1986) Fining an employee for refusing to engage in un-protected activity has been held to be violative of Sec-tion 8(b)(1)(A) of the Act See, e g, Graphic Communica-tions Local 229 (Daily Printing), 272 NLRB 1088, 1093(1984) (fining members for refusing to engage in an un-protected partial strike by not working overtime), Mold-ers Local 164 (Pacific Steel), 270 NLRB 1105, 1109 (1984)(fine for refusal to honor strike in violation of a no-strikeclause), Sheet Metal Workers Local 16 (Brod & McClung),270 NLRB 116, 119 (1984) (fining members for perform-ing warranty work in order to achieve a unilateral,midterm modification of the contract), Operating Engi-neers Local 39 (Kaiser Foundation), 268 NLRB 115, 118(1983) (threat to fine members for refusing to engage in asympathy strike unprotected under Sec 8(g) of the Act),United Marine Division Local 333 (Marine TransportationCorp), 228 NLRB 1107, 1109 (1977) (threats to finemembers to compel them to strike in violation of Sec8(d) of the Act), Warehousemen Local 30 (US Borax &Chemical), 223 NLRB 1257, 1261 (1976) (fine for refus-ing to honor unlawful picket line which violated Sec8(b)(4) of the Act) Permitting Respondent to fine theabove-named individuals in the circumstances of this casewould impair a policy Congress has embedded in laborlaws, namely the prohibition of blackmail picketingwithin the meaning of Section 8(b)(7)(C) of the Act Andthis would be true in the case of Wallace Markle even ifthe picketing did not become unlawful under Section8(b)(7)(C) of the Act until 30 days after its inceptionEven assuming, arguendo, that Respondent's picketingof St Louis Bridge from January 27 to March 25 wasfound to constitute lawful primary picketing, Respond-ent's fining of James Bingen', James Anderson, SteveAnderson, and Ernie Viehmann in retaliation for theirworking behind a primary picket line would be violativeof Section 8(b)(1)(A) of the Act Discipline for thisreason is tantamount to unlawful inducement of the em-ployees to refuse to perform services for neutral employ-ers, Orr Construction and Limited Leasing, Inc with anobject of causing these neutral employers to cease doingbusiness with primary employer, St Louis Bridge Di-recting fines at employees of neutral employers is evi-dence of an objective proscribed by Section 8(b)(4)(B) ofthe Act The Board has held that fining members inorder to induce them to cease performing services for asecondary employer is violative of Section 8(b)(1)(A) ofthe Act Plumbers Local 388 (Daily Heating), 280 NLRB1260, 1275 (1986), Painters Local 36 (Stewart Construc-tion), 278 NLRB 1012, 1015-1016 (1986), Carpenters 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Commercial Constructors), 259 NLRB 541 (1981) More-over, a violation of Section 8(b)(1)(A) can be found inthese circumstances even though no 8(b)(4)(B) chargehas been filed Plumbers (Hanson Plumbing), 277 NLRB1231 (1985)4 The 8(b)(1)(B) violationBased on the record evidence, there can be no ques-tion that Dennis Tessmer was a 2(11) supervisor for Lim-ited Leasing, Inc on the Brunswick project and that heregularly handled and adjusted employee complaintsconcerning hours and pay and resolved personal differ-ences or disagreements among employees on the jobIn NLRB v Electrical Workers IBEW Local 340, 481U S 573 (1987), the Supreme Court held that disciplineof a supervisor-member was prohibited under Section8(b)(1)(B) of the Act only when the member was en-gaged in collective bargaining, grievance adjustment, orsome closely related activity (at 589-590) and the Unionhad a collective-bargaining relationship with the Em-ployer or sought to establish such a relationship (Id ar590)With respect to whether Section 8(b)(1)(B) can be vio-lated where the direct coercion is applied only to theEmployer's representative, the Board has long recog-nized that a union's indirect coercion of an employer canviolate that Section of the Act Thus, if the Union disci-plines the Employer's representative, as distinguishedfrom punishing the Employer directly, there can none-theless be a violation San Francisco•Oakland MailersUnion No 18 (Northwest Publications), 172 NLRB 2173(1968) The Board has also held that the distinction be-tween contractual and personal grievances is irrelevantto an 8(b)(1)(B) analysis See Teamsters Local 379 (J HMcNamara), 284 NLRB 1413 fn 1 (1987) In NLRB vElectrical Workers Local 340, supra, the Supreme Courtexpressly declined to pass on this latter issue 481 U S at590 fn 12 Since the Board's position has not been reject-ed, the fact that Tessmer handled personal grievances isno basis for dismissing the 8(b)(1)(B) allegationRespondent sought a collective-bargaining relationshipwith Limited Leasing, Inc in October and December1987 and no disclaimer was ever made Respondent re-newed its attempt to obtain a contract with LimitedLeasing, Inc by picketing it to obtain a contract in April1988 Charges were brought against Tessmer in the midstof this picketing Thus, although Limited Leasing, Incdid not have an actual collective-bargaining relationshipwith Respondent, the fact that Respondent was seekingsuch a relationship was sufficient to bring its conductwithin the ambit of Section 8(b)(1)(B) of the ActFines by a union of 8(b)(1)(B) supervisors of employ-ers with the purpose of affecting the employer's actionnecessarily have adverse effects on the Employer, andtherefore, violate Section 8(b)(1)(B) NLRB v ElectricalWorkers Local 340, supra, ABC v Writers Guild, 437 U S411 (1978), Florida Power & Light Co v Electrical Work-ers, 417 U S 790 (1974)Based on the foregoing findings of fact and on theentire record, I make the followingCONCLUSIONS OF LAW1 St Louis Bridge Construction Co and LimitedLeasing, Inc are employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act2 Respondent, Hoisting and Portable Local 101, Inter-national Union of Operating Engineers, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act3 By picketing St Louis Bridge Construction Cowith an organizational or recognitional objective withouta valid petition under Section 9(c) of the Act havingbeen filed within a reasonable period of time from thecommencement of the picketing, Respondent has beenengaging in unfair labor practices within the meaning ofSection 8(b)(7)(C) of the Act4 By bringing internal union charges, conductingunion trials, levying fines, attempting to collect and orenforce such fines against James Anderson, Steve Ander-son, Wallace Markle, James Bingen', and Ernie Vieh-mann because they worked behind a recognitional•or-ganizational picket line, where such picketing has beenconducted without a petition under Section 9(c) of theAct having been filed within a reasonable period of timefrom the commencement of such picketing, Respondenthas been engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act5 By bringing internal union charges, conductingunion trials, levying fines, attempting to collect, or en-force such fines in order to induce or coerce employeesto withhold their services from a neutral employer withan object of forcing or requiring the neutral employer tocease doing business with the primary employer, StLouis Bridge Construction Co, Respondent has been en-gaging in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act6 By restraining or coercing Limited Leasing, Inc inthe selection of its representatives for the purpose of col-lective bargaining or the adjustment of grievances bybringing charges, conducting an internal union trial, andfining Dennis Tessmer for crossing or working behind apicket line to perform supervisory and/or managementfunctions, Respondent has been engaging in unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct7 The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe ActIt is further recommended that Respondent rescind thedisciplinary action taken against James Anderson, SteveAnderson, Ernie Viehmann, Dennis Tessmer, James Bin-gen', and Wallace Markle and expunge the records ofany actions taken against these individuals, including thefiling of charges, publicity of trials, mtenal union trials,and fines, and notify them, in writing, that this has been OPERATING ENGINEERS LOCAL 101 (ST LOUIS BRIDGE)495done Respondent is also ordered to make whole JamesBinge111 by reimbursing to him any sums of money hepaid for the fine levied against him by Respondent, withinterest to be computed in the manner set forth in FloridaSteel Corp, 231 NLRB 651 (1977)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Hoisting and Portable Local 101,International Union of Operating Engineers, AFL-CIO,its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Picketing or causing to be picketed St LouisBridge Construction Co, or any other employer, wherean object of such picketing is to force or require StLouis Bridge Construction Co, or such other employer,to recognize or bargain with Respondent as the collec-tive-bargaining representative of its employees, or toforce or require employees of St Louis Bridge Construc-tion Co, or such other employer, to accept or select Re-spondent as their collective-bargaining representative at atime when Respondent is not certified as such represent-ative, and when such picketing has been conducted with-out a representation petition under Section 9(c) of theNational Labor Relations Act being filed within a rea-sonable penod of time from the commencement of suchpicketing(b)Bringing internal union charges, conducting uniontrials, levying fines, attempting to collect and or enforceany fines, or otherwise disciplining employees becausethey worked behind a recognitional•organizationalpicket line, where such picketing has been conductedwithout a petition under Section 9(c) of the Act beingfiled within a reasonable period of time from the com-mencement of such picketing(c)Bringing internal unions charges, conducting uniontrials, levying fines, attempting to collect or enforce anyfines, or otherwise disciplining employees in order toinduce or encourage them to withhold their servicesfrom a neutral employer with an object of forcing or re-quiring the neutral employer to cease doing businesswith a primary employer(d)Restraining or coercing Limited Leasing, Inc inthe selection of representatives for the purpose of collec-tive bargaining or the adjustment of grievances by bring-ing charges, conducting an internal union trial, fining orotherwise disciplining Dennis Tessmer, or any other su-pervisor or representative of Limited Leasing, Inc actingin that capacity, for crossing or working behind a picketline to perform supervisory and/or management func-tions(e)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act3 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(f)In any like or related manner restraining or coerc-ing Limited Leasing, Inc , or any other employer, in itsselection of representatives for the purpose of collectivebargaining or the adjustment of grievances2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Rescind the disciplinary action taken against JamesAnderson, Steve Anderson, Ernie Viehmann, DennisTessmer, James Bingelli, and Wallace Markle and ex-punge the records of any actions taken against these indi-viduals, including the filing of charges, publicity of trials,internal union trials, and fines, and notify them, in writ-ing, that this has been done(b)Make whole James Bingelli by reimbursing to himany sums of money he paid for the fine levied againsthim by Respondent in the manner set forth in the sectionof this decision entitled "The Remedy"(c)Post at its Kansas City, Missouri facility copies ofthe attached notice marked "Appendix "4 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board' shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT picket or cause to be picketed St LouisBridge Construction Co, or any other employer, wherean object of such picketing is to force or require StLouis Bndge Construction Ca, or such other employer,to recognize or bargain with us as the collective-bargain-ing representative of its employees, or to force or requireemployees of St Louis Bridge Construction Co, or suchother employer, to accept or select us as their collective-bargaining representative at a time when we are not cer-tified as such representative, and when such picketinghas been conducted without a representation petitionunder Section 9(c) of the National Labor Relations Act 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeing filed within a reasonable period of time from thecommencement of such picketingWE WILL NOT bring internal union charges, conductunion trials, levy fines, attempt to collect and/or enforceany fines, or otherwise discipline employees because theyworked behind a recognitional•organizational picketline, where such picketing has been conducted without apetition under Section 9(c) of the Act being filed withina reasonable period of time from the commencement ofsuch picketingWE WILL NOT bring internal union charges, conductunion trials, levy fines, attempt to collect and/or enforceany fines, or otherwise discipline employees in order toinduce or encourage them to withhold their servicesfrom a neutral employer with an object of forcing or re-quiring the neutral employer to cease doing businesswith a primary employerWE WILL NOT restrain or coerce Limited Leasing, Incin the selection of representatives for the purpose of col-lective bargaining or the adjustment of grievances bybringing charges, conducting an internal union trial,fining or otherwise disciplining Dennis Tessmer, or anyother supervisor or representative of Limited Leasing,Inc acting in that capacity, for crossing or workingbehind a picket line to perform supervisory or manage-ment functionsWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteedthem by Section 7 of the ActWE WILL NOT in any like or related manner restrain orcoerce Limited Leasing, Inc , or any other employer, inits selection of representatives for the purpose of collec-tive bargaining or the adjustment of grievancesWE WILL rescind the disciplinary action taken againstJames Anderson, Steve Anderson, Ernie Viehmann,Dennis Tessmer, James Bingelli, and Wallace Markle andexpunge the records of any actions taken against them,including the filing of charges, publicity of trials, internalunion trials, and fines, and notify them in writing thatthis has been doneWE WILL make whole James Bmgelli by reimbursingto him any sums of money he paid for the fine we leviedagainst him, with interestHOISTING AND PORTABLE LOCAL 101,INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO